DETAILED ACTION
Claims 1-20 are allowed over the prior art of record. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Remark
The Examiner notes that based on paragraph 67 of the current invention the claimed “computer readable storage medium” as recited in claim 12 is construed as a non-transitory medium.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with the attorney of record, Jared DuJack on 01/26/2021.

 In the claims:
Claims 1, 12, and 19 have been amended as following:
1. (Currently Amended) A method for first time initiation of search exploration in a mobile or non-mobile application environment without departing from a direct manipulation interface of the mobile or non-mobile application environment, said method comprising: 
receiving a user selection of a virtual object image on a display interface via an indicator positioned within and associated with the virtual object; 
monitoring a first dragging of the indicator out of a home area by the user;
displaying at least one related property associated with the virtual object on the display in response to the first dragging of the indicator out of said home area by the user, wherein the at least one related property associated with the virtual object is not displayed prior to the first dragging of the indicator out of the home area by the user;
monitoring a second dragging of the indicator onto one or more of the at least one related property associated with the virtual object by the user; 
monitoring a pausing of said indicator over said at least one related property by the user to thereby select said related property as a search parameter of a search query;
identifying a dropping of the dragged indicator by the user; and


2. (Previously Presented) The method as recited in claim 1, further comprising:
prior to identifying the dropping, monitoring a third dragging of the indicator out of a second home area defined by the selected at least one related property to thereby display at least one additional sub-property on the display associated with the selected at least one related property,
monitoring a fourth dragging of the indicator onto at least one of the at least one additional sub-property, and
monitoring a second pausing of said indicator over said at least one of the additional sub-property to thereby select said additional sub-property as an additional search parameter of said search query prior to said identifying the dropping, 
wherein the search query comprises only the selected virtual object, the search parameter, and the additional search parameter.
3. (Original) The method as recited in claim 1, wherein said at least one related property is a set of properties that contains less than all properties of said virtual object. 
4. (Original) The method as recited in claim 1, wherein said virtual object is selected from a pictured list or other type of list or collection. 

6. (Original) The method as recited in claim 2, wherein said virtual object remains displayed when said related property and said sub-property are displayed. 
7. (Previously Presented) The method as recited in claim 1, wherein said virtual object remains displayed when said selected at least one related property is displayed. 
8. (Previously Presented) The method as recited in claim 1, wherein said selected at least one related property is delivered to a search engine to perform a search based on said search query. 
9. (Previously Presented) The method as recited in claim 1, wherein said at least one related property is a property of said virtual object. 
10. (Previously Presented) The method as recited in claim 1, wherein said indicator is a drag icon. 
11. (Previously Presented) The method as recited in claim 10, wherein the first and second dragging are performed in a continuous drag and drop operation of said indicator.


	a computer readable storage medium; and 
	a computer readable program code stored in the computer readable storage medium, the computer readable program code containing instructions executable by a processor of a computer system to implement a method for first time initiation of search exploration in a mobile or non-mobile application environment without departing from a direct manipulation interface of the mobile or non-mobile application environment, the method comprising:
displaying a drag icon in association with a virtual object; 
displaying a plurality of properties in response to a first dragging of said drag icon outside of a home area defined by said virtual object, said plurality of properties including property types for which data is stored for said virtual object, wherein the plurality of properties are not displayed prior to the first dragging of the drag icon outside of the home area; 
selecting at least one of said properties in response to a pausing of said drag icon over said at least one of said plurality of properties for a predetermined period of time to define at least one selected property;
displaying said at least one selected property; and 
performing a first time initiation of a search in response to a dropping of said drag icon, and without requiring further user action, said search being based only on said virtual object and said at least one selected property.
13. (Previously Presented) The method as recited in claim 12, further comprising:

adding at least one additional sub-property as an additional search parameter to said search query prior to said dropping in response to a pausing of the drag icon onto said at least one additional sub-property.
14. (Original) The method as recited in claim 12, wherein said virtual object contains less than all properties of said virtual object.
15. (Original) The method as recited in claim 12, wherein said virtual object is selected from a pictured list. 
16. (Previously Presented) The method as recited in claim 12, including a further step of highlighting said at least one selected property that the dragged drag icon has been dragged onto. 
17. (Previously Presented) The method as recited in claim 13, wherein said virtual object remains displayed when said plurality of properties and said at least one additional sub-property are displayed. 
18. (Previously Presented) The method as recited in claim 12, wherein said virtual object remains displayed when said plurality of properties are displayed. 


receiving a user selection of a virtual object on a display interface via an indicator positioned within and associated with the virtual object; 
monitoring a first dragging of the indicator out of a home area by the user;
displaying at least one related property associated with the virtual object on the display in response to the first dragging of the indicator out[[side]] of said home area by the user, wherein the at least one related property associated with the virtual object is not displayed prior to the first dragging of the indicator out of the home area by the user;
monitoring a second dragging of the indicator onto one or more of the at least one related property associated with the virtual object by the user;
monitoring a pausing of said indicator over said at least one related property by the user to thereby select said related property as a search parameter of a search query;
identifying a dropping of the dragged indicator by the user; and 
performing a first time initiation of the search based on said search query as a result of said dropping, and without requiring further user action, wherein the search query comprises only the selected virtual object and at least one related property selected as the
the search parameter.

prior to identifying the dropping, monitoring a third dragging of the indicator out of a second home area defined by the selected at least one related property to thereby display at least one additional sub-property on the display associated with the selected at least one related property,
monitoring a fourth dragging of the indicator onto at least one additional sub-property, and
monitoring a second pausing of said indicator over said at least one additional sub-property to thereby select said additional sub-property as an additional search parameter of said search query prior to said identifying of the dropping,
wherein the search query comprises only the selected virtual object, the search parameter, and the additional search parameter.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12, and 19 the prior art of record fails to disclose or suggest the combination of claimed provisions of:
  displaying a plurality of properties in response to a first dragging of said drag icon outside of a home area defined by said virtual object, said plurality of properties including property types for which data is stored for said virtual object, wherein the plurality of properties are not displayed prior to the first dragging of the drag icon outside of the home area; selecting at least one of said properties in response to a pausing of said drag icon over said at least one of said plurality of properties for a predetermined period of time to define at least one selected property; displaying said at least one selected property; and performing a first time initiation of a search in response to a dropping of said drag icon, and without requiring further user action, said search being based only on said virtual object and said at least one selected property.

The above limitations in combination with other limitations of claims 1, 12,  and 19 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
Based on the applicant’s amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the limitations that are featured above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lavi, US 8,073,868 disclosing creating and executing a visual query utilizing drag and drop technique (Fig. 5).
Chiu, US 2014/0372402, initiating a visual query based on drag and drop technique (Fig. 3)
Park et al., US 2012/0096354, searching for an object in a messaging system by dragging and dropping the object in a search area.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        01/28/2021